IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-78,601-01


EX PARTE CHRISTOPHER SILVERS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. D-1-DC-10-904031-A IN THE 427th  JUDICIAL DISTRICT COURT
TRAVIS COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of injury to a child and his sentence was assessed at fourteen years' confinement.  No
direct appeal was taken. 
	After a review of the record, we find that Applicant's claim challenging the validity of his
indictment is without merit and deny relief.  Applicant's remaining claim regarding the failure to
award pre-sentence jail time credit is dismissed as moot.
DELIVERED: November 14, 2012
DO NOT PUBLISH